06/24/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 22-0331


                                       OP 22-0331

                                                                        FLED
 LESLIE DEAN ERNST,
                                                                        JUN 2 3 2022
              Petitioner,                                             Bowen Greenwood
                                                                    Clerk of Suprerne Court
                                                                       State nf Montana

       v.
                                                                    ORDER
 MONTANA THIRTEENTH JUDICIAL
 DISTRICT COURT, YELLOWSTONE
 COUNTY, HON. DONALD L. HARRIS,
 Presiding,

              Respondent.


      Petitioner Leslie Dean Ernst seeks a writ of supervisory control over the Thirteenth
Judicial District Court, Yellowstone County, to reverse its January 22, 2022 Findings of
Fact, Conclusions of Law, and Order in its Cause No. DC 13-0800. There, the District
Court denied Ernst's motions to withdraw his guilty pleas and to dismiss.
      Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. App. P. 14(3). Consistent with Rule 14(3), it is the
Court's practice to refrain from exercising supervisory control when the petitioner has an
adequate remedy of appeal. E.g., Buckles v. Seventh Judicial Dist. Court, No. OP 16-0517,
386 Mont. 393, 386 P.3d 545 (table) (Oct. 18, 2016); Lichte v. Mont. Eighteenth Judicial
Dist. Court, No. OP 16-0482, 385 Mont. 540, 382 P.3d 868 (table) (Aug. 24, 2016).
      Here, Ernst asserts that the District Court has set sentencing for June 29, 2022. Ernst
maintains that if he is sentenced he may have no adequate remedy of appeal because the
State has suggested Ernst may have waived his right to appeal certain issues. We have held
that "a writ of supervisory control is not to be used as a means to circumvent the appeal
process. Only in the most extenuating circumstances will such a writ be granted." State
ex rel. Ward v. Schmall, 190 Mont. 1, 617 P.2d 140 (1980).            While we make no
determination as to whether Ernst may have or may not have waived the appealability of
any issues in his case, supervisory control is not a mechanism to circumvent the process of
making such determination on appeal. We further fail to appreciate how allowing this case
to proceed through sentencing and the regular appeals process would affect the
appealability of this case.
       As such, Petitioner has not demonstrated that this case is appropriate for this Court
to take supervisory control.
       IT IS THEREFORE ORDERED that the petition for writ of supervisory control is
DENIED and DISMISSED.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Thirteenth Judicial District Court, Yellowstone
County, Cause No. DC 13-0800, and the Honorable Donald L. Harris, presiding Judge.
       DATED this 24th day of June, 2022.



                                                               C ief Justice




                                                                  Justices



                                             2